Citation Nr: 9920254	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for postoperative 
impairment of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1992.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased rating for postoperative left knee condition was 
denied.

In September 1994, the veteran submitted a VA Form 21-4138 in 
which she claimed entitlement to service connection for 
"sinusitis and headaches" and mentioned that she has 
"severe, migraine headaches."  In June 1997, the RO granted 
service connection for maxillary sinusitis with headaches, 
rated 10 percent disabling from April 1995.  The RO 
considered this a complete grant of the benefits sought; 
however, the record does not show that the RO considered 
whether the veteran is entitled to service connection for 
migraine headaches.  Consequently, the Board refers this 
matter to the RO for appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans' Appeals (now the U.S. Court of Appeals for 
Veterans, hereinafter Court) held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service-connected postoperative left knee 
impairment is currently manifested by complaints of collapse 
but no findings of laxity.

3.  The veteran's service-connected postoperative left knee 
impairment is currently manifested by objective observations 
of painful and limited knee joint motion, but no X-ray 
evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating greater than 
10 percent for postoperative left knee impairment are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5257 (1998).

2.  The criteria for the assignment of a rating of 10 
percent, and no greater, for limited left knee joint motion 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  

In March 1998, the Board remanded this case to the RO for 
further development.  The RO did not comply with all of the 
provisions of this remand.  Yet, for the following reasons, 
the Board does not find that these omissions violate the 
veteran's right to compliance under Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board requested the RO ask the veteran to identify 
private health care providers and to obtain any such medical 
treatment records, as well as records of treatment accorded 
her by VA; to obtain a legible copy of a December 1992 VA 
examination report; and to consider manifestation of the 
veteran's left knee disability under Esteban v. Brown, 6 Vet. 
App. 259 (1994) and Chairman's Memorandum VAOPGCPREC 23-97 
(July 1, 1997).  Of these requests, the RO complied with only 
two:  in June 1998 it sent the veteran a letter asking her to 
identify private health care providers who had treated her 
left knee; and in September 1998 it issued a supplemental 
statement of the case showing it had considered, and 
declined, to award additional compensation under separate 
diagnostic codes for manifestations of her left knee 
disability.  The Board will discuss the other provisions of 
the Remand in turn.

Concerning the request to obtain additional medical records, 
the Board notes veteran did not respond to the RO's June 1998 
letter.  Following the veteran's failure to identify 
additional health care providers, the RO did not request 
additional records-from either private or VA sources.  It 
can, however, be gleaned by evidence already of record-
including the veteran's testimony before a February 1997 
hearing held at the local RO-that she obtained all her 
treatment at VA facilities.  Yet, the claims file shows that, 
following the February 1997 hearing, the RO then did request 
and obtain all treatment records from VA, from March 1995 
through February 1997.  These records are present in the 
claims file now before the Board.

Concerning the illegible December 1992 VA examination report, 
the RO did not forward a legible copy to the Board.  While 
the Board notes the report, apparently a copy of facsimile, 
remains illegible, the Board finds, however, that the absence 
of this report is not prejudicial to the veteran because it 
predates the period of time under consideration in the 
current appeal.  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, they do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition 
to the VA treatment records noted previously, the claims file 
contains a more recent, March 1997, VA examination report.  
These records present a more accurate and current picture of 
the veteran's left knee disability than the December 1992 VA 
examination report.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with her claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§ 4.1, 4.2 (1998).  Service connection for a postoperative 
left knee condition was granted in April 1993, evaluated as 
zero percent disabling under Diagnostic Code 5299-5257, 
effective in October 1992.  The evidence then of record 
included service medical records, which showed the veteran 
had injured her left knee and had undergone arthroscopic 
surgery for lateral release in service.  Her discharge 
physical, dated in October 1992, notes a scar on the left 
knee.  A December 1992 VA examination report is also of 
record, showing-of that information that can be read-that 
the veteran exhibited range of left knee joint motion from 
zero to 130 degrees, and that the examiner diagnosed residual 
pain, post surgery.  Results of X-rays show a negative left 
knee.

In September 1994, the RO increased the evaluation to 10 
percent, again under Diagnostic Code 5299-5257.  The evidence 
then of record included VA outpatient records and an April 
1994 VA examination report.  Outpatient records show 
continuing treatment for pain and instability, and 
observations of effusion but no instability.  The veteran was 
fitted with a brace.  The examination report reveals moderate 
swelling and painful motion, but normal left knee by X-ray.  
Range of left knee joint motion was recorded at six to 45 
degrees.  This evaluation has been confirmed and continued to 
the present.

The veteran has appealed her 10 percent evaluation and 
contends that a higher evaluation is warranted therefor.  
After review of the record, the Board finds that the evidence 
does not support her claim for an evaluation greater than 10 
percent for postoperative left knee impairment under 
Diagnostic Code 5257.  The Board further finds that the 
evidence does support the grant of a separate 10 percent 
rating for painful, limited range of knee joint motion under 
Diagnostic Code 5261.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current 10 percent rating for postoperative left knee 
impairment was assigned under Diagnostic Code 5257, which 
contemplates slight impairment of the knee characterized by 
recurrent subluxation or lateral instability.  A higher 
evaluation could be warranted where manifestations of 
recurrent subluxation or lateral instability are moderate.  
The veteran has testified that she experiences episodes of 
collapse.  However, the medical evidence of record does not 
concur.  Rather, the most recent, March 1997, medical 
evidence of record shows no findings of laxity in the left 
knee.  Moreover, treatment records dating from April 1995 
through February 1997 reveal no findings of instability.  
Finally, X-ray results consistently evidence a normal left 
knee and note no subluxation.  There is thus no basis for a 
higher evaluation under this Diagnostic Code.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 10 percent under Diagnostic 
Code 5257 are not met.  Specifically, the medical evidence of 
record simply does not establish that the veteran experiences 
episodes of recurrent subluxation or lateral instability that 
are more than slight.

VAOPGCPREC 23-97 holds that where the manifestations of a 
condition create a separate disability, the symptomatology of 
which neither duplicates nor overlaps that of another 
condition, assigning a separate rating under the appropriate 
diagnostic code does not violate the provisions of 38 C.F.R. 
§ 4.14, which prohibits evaluating the same manifestations of 
a condition, albeit diagnosed variously, under different 
ratings.  The opinion held, for example, that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003, for arthritis, and 
5257, for instability.  See also Esteban.  Thus, in addition 
to considering whether an increased evaluation for the 
residuals of an injury to the veteran's left knee is 
warranted under Diagnostic Code 5257, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under Diagnostic Codes 
5003-5010, 5256, 5258, 5260, 5261, 5262, and 5263.

An additional evaluation is available for the veteran's left 
knee disability for range of extension motion limited to 10 
degrees or more under Diagnostic Code 5261.  The most 
current, March 1997, medical evidence of record shows range 
of left knee joint motion measured at eight to 96 degrees, 
with pain upon motion.  While this range of motion would not 
seem to fall within the compensable range under this 
diagnostic code, the Board notes that the examiner noted, 
specifically, that the veteran exhibited pain upon motion.  
He further stated "[h]er functional losses due to pain 
appear to be greater than the objective physiological 
findings."  The Board notes that, with one exception, the 
veteran's range of left knee joint motion has steadily 
decreased over time.  In December 1992, it measured zero to 
130 degrees; in April 1994, from six to 45 degrees; and in 
March 1997, from eight to 96 degrees.  In addition, the Board 
notes her ability to extend her left knee joint has steadily 
decreased over time, without exception.  

A higher evaluation could be warranted under this diagnostic 
code for range of extension motion limited to 15 degrees or 
more.  However, the medical evidence of record simply does 
not establish that the required manifestations are present.  
As above delineated, the veteran does demonstrate range of 
left knee joint motion from eight to 96 degrees, albeit with 
pain.

After consideration of the evidence, the Board finds that the 
criteria for a rating of 10 percent, and no greater, are met 
under Diagnostic Code 5261.  Specifically, the Board finds 
that the veteran has been found to exhibit extension limited 
to eight degrees, with pain, and that the examiner has opined 
that her functional loss due to pain is greater than the 
objective psychological findings.  Thus, in consideration of 
all the medical evidence of record, and, in particular, 
consideration of the veteran's complaints and the examiner 
objective findings of pain upon motion, the Board finds that 
the veteran's limitation of left knee joint extension more 
closely approximates that meeting the criteria for a 10 
percent rating, and no greater, under Diagnostic Code 5261.  
38 C.F.R. § 3.102, 4.40, 4.45, 4.7 (1998); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Additional evaluations are also available for arthritis shown 
by X-ray under Diagnostic Codes 5003-5010, ankylosis of the 
knee joint under Diagnostic Code 5256, dislocated semilunar 
cartilage under Diagnostic Code 5268, symptomatic removal of 
semilunar cartilage under Diagnostic Code 5269, limitation of 
flexion motion under Diagnostic Code 5260, impairment of the 
tibia and fibula under Diagnostic Code 5262, and genu 
recurvatum under Diagnostic Code 5263.  However, the medical 
evidence of record does not demonstrate that the required 
manifestations are present.  Despite the veteran's testimony 
that she has been diagnosed with osteoarthritis, and despite 
the fact that outpatient records reflect a diagnosis of 
traumatic arthritis as late as February 1997, with 
intermittent notations of possible traumatic arthritis 
throughout the earlier records, these manifestations have not 
been shown or diagnosed by X-ray.  Rather, results of X-rays 
taken in March 1997 evidence well-maintained joint spaces 
with no fracture or bony abnormality in the left knee.  
Similarly, April 1994 and December 1992 X-ray results 
evidence normal and negative left knee, respectively.  In 
addition, while the veteran testified that her knee swells 
and that she experiences locking in the joint, the most 
recent medical evidence does not bear this out.  The March 
1997 report shows no findings of swelling and does not 
indicate the presence of effusion.  And, while a November 
1995 entry in the outpatient records does indicate findings 
of mild effusion, subsequent entries do not.  Specifically, 
entries dated in 1996 note no swelling or edema.  Quadriceps 
atrophy is noted in December 1996, but is noted as being 
bilateral.  In March 1997, the examiner found her lower 
extremities to be neurologically intact with strength 
measured, bilaterally, at 5 of 5.  Deep tendon reflexes were 
further found equal bilaterally, at 2+.  Range of knee joint 
flexion motion, as noted above, currently measures 96 
degrees, albeit with pain.  Finally, while the evidence of 
record demonstrates that the veteran has been prescribed the 
use of a brace, the record is bereft of complaints of, 
treatment for, or objective observations of tibia and fibula 
impairment or acquired genu recurvatum.  Rather, the most 
recent, March 1997, medical evidence of record establishes 
that the veteran has been diagnosed with left knee 
chondromalacia with patellar tendinitis.  There are therefore 
no manifestations that may be evaluated under these criteria.

After consideration of the evidence, the Board finds that the 
criteria for a compensable rating for arthritis under 
Diagnostic Codes 5003-5010, ankylosis under Diagnostic Code 
5256, dislocated semilunar cartilage under Diagnostic Code 
5258, symptomatic removal of semilunar cartilage under 
Diagnostic Code 5259, limitation of knee joint flexion motion 
under Diagnostic Codes 5260, impairment of the tibia and 
fibula under Diagnostic Code 5262, or acquired genu 
recurvatum under Diagnostic Code 5263 are not met.  
Specifically, there is no evidence of arthritis, ankylosis, 
dislocated semilunar cartilage with locking or effusion in 
the left knee joint, evidence that the veteran underwent a 
meniscectomy, limitation of flexion to 60 degrees or less, 
impairment of the tibia and fibula, or genu recurvatum. 

In Esteban, the Court held that the Board must consider the 
veteran's scars separately.  Thus, in addition to considering 
whether a higher evaluation for the veteran's left knee 
disability is warranted under Diagnostic Code 5257, and 
whether additional compensable evaluations for the veteran's 
left knee disability are warranted under Diagnostic Codes 
5003-5010, 5256, 5258, 5259, 5260, 5261, 5262, and 5263, the 
Board will analyze wither a compensable evaluation is 
warranted for the scar that is the residuals of the resultant 
inservice surgery under Diagnostic Codes 7803, 7804, and 
7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable only it if is 
"poorly nourished, with repeated ulceration," or if it is 
"tender and painful on objective demonstration," 
respectively.  VA examination reports reveal no tenderness at 
the scar.  Specifically, the March 1997 report does not 
mention the scar.  The April 1994 report notes arthroscopic 
and surgical scars with no deformity.  Neither report notes 
any tenderness or pain at the scar.

At Diagnostic Code 7805, the Schedule directs that 
"limitation of function" is rated according to the part of 
the body that is affected.  Because the veteran has not 
alleged, and the medical evidence does not demonstrate, that 
function of the knee is limited by the scar itself, there is 
no such residual which can be considered under Diagnostic 
Code 7805.

After consideration of the evidence the Board finds that the 
criteria for a compensable rating for the residual scar are 
not met.  Specifically, there is no evidence of pain, 
tenderness, adherence, pulling, or limitation of movement at 
the residual scar.

This does not, however, preclude the granting of a higher 
evaluation for this disability than has been granted herein.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher ratings 
are provided for impairment of the knee characterized by 
moderate recurrent subluxation or lateral instability and 
limitation of extension motion to 15 or more degrees, and 
additional evaluations are provided for arthritis or 
ankylosis of the left knee, locking, effusion, symptomatic 
removal of semilunar cartilage, limitation of left knee joint 
flexion motion, impairment of the tibia and fibula, 
hyperextension of the knee joint, and symptomatic scarring.  
The medical evidence, however, reflects that the required 
manifestations are not present.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for the residuals of her left knee 
injury, nor is it shown that she requires frequent treatment 
of this disability.  Rather, she testified that she is 
scheduled for four appointments per year but intermittently 
requires emergency care including injections.  However, the 
latter are not reflected in the medical evidence of record, 
and the veteran declined to respond to the RO's request that 
she identify private health care providers who had treated 
her left knee.  In addition, the medical evidence of record 
shows that she is service connected for other disabilities, 
including thoracic strain, a right knee disability, and 
maxillary sinusitis with headaches.  Thus, the evidence does 
not show that the impairment resulting from her left knee 
disability, alone, markedly interferes with her ability to 
gain and retain employment.  Thus, there is no evidence that 
the impairment resulting solely from the postoperative left 
knee impairment warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the postoperative left knee 
impairment, including the scars, is adequately compensated by 
the 10 percent schedular evaluation under Diagnostic Code 
5257 and the 10 percent schedular evaluation under Diagnostic 
Code 5261.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of tenderness, pain, and pain 
upon motion were noted by the examiner; and, a higher 
evaluation was assigned in part because of these 
observations.  In addition, patellar grinding was noted 
during outpatient treatment, which, with the examiner's 
observations of pain, the veteran's testimony of pain, and 
the examiner opinion that her functional loss due to pain is 
greater than that objectively observed, was considered in the 
Board's assignment of additional compensation under 
Diagnostic Code 5261.  Complaints of swelling, while 
objectively observed in earlier outpatient records, have not 
been recently documented.  And complaints of locking and 
collapse have not yet been objectively observed.  In March 
1997, the examiner noted no swelling and no laxity, and 
observed lower extremities to be intact neurologically, with 
strength measuring 5 of 5, bilaterally.  Deep tendon 
reflexes, also, were found to be equal bilaterally at 2+.  
Consequently, these complaints, by themselves, do not support 
an assignment of an increased rating beyond that warranted by 
the demonstrated tenderness and pain, pain upon motion, and 
patellar grinding contemplated in the criteria for slight 
impairment of the knee and the criteria for limitation of 
extension motion.  As discussed above, the rating now 
assigned for the left knee accounts for functional loss due 
to painful motion.  The presence of other factors listed in 
38 C.F.R. § 4.45, such as less or more movement than normal 
due to, inter alia, ankylosis or flail joint, excess 
fatigability, incoordination and impaired ability to execute 
skilled movements smoothly, have not been contended or shown.


ORDER

An evaluation higher than 10 percent for the postoperative 
left knee impairment is denied.

An evaluation of 10 percent, and no higher, for limitation of 
left knee extension motion is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

